Citation Nr: 1721762	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a psychiatric disability, to include mood disorder not otherwise specified. 

2.  Entitlement to a rating in excess of 10 percent for a left wrist disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability. 

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 




ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from July 2001 to July 2005, and in the United States Army from August 2005 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In November 2016, the Veteran submitted additional information to be added to his claims file (a vocational assessment), which was accompanied by a waiver of RO consideration of the said evidence.  That evidence was considered by the Board in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for a left knee and left wrist disabilities, as well as TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disability manifests by total occupational and social impairment due to symptoms such as persistent danger of hurting self or others and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and persistent hallucinations.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for a psychiatric disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9440 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Three separate staged periods have been assigned in this case.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has reviewed all of the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).

The Veteran's psychiatric disability has been evaluated as 70-percent disabling under Diagnostic Code 9440.  Diagnostic Code 9440 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2016).  The Veteran asserts that a higher evaluation is warranted.

Under the General Rating Formula, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2016).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2016).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a) (2016).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).

The Veteran underwent a VA psychiatric examination in June 2012.  The examiner diagnosed the Veteran with a mood disorder not otherwise specified (NOS), noted that the Veteran had a history of substance abuse (quit in April 2012), and stated that the Veteran had a GAF score of 50.  The examiner stated that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was discharged from service due to adjustment disorder with mixed emotions with homicidal ideation, and was noted to have suicidal and homicidal ideation.  He was briefly hospitalized for his psychiatric disorder in service.  The Veteran reported that he did not seek any psychiatric help since separating from active service until June 2012.

The examiner noted that the Veteran's mood was suspicious and depressed, that he had disturbances of motivation and mood, that he experienced an inability to establish and maintain effective relationships, and that he experienced suicidal ideation.  The examiner added that the Veteran experienced auditory hallucinations only after drug use.  The Veteran reported getting angry, but not hurting anyone, being homeless and out of a shelter, and having no transportation.  The Veteran denied current homicidal or suicidal thoughts or intent.  

The Veteran underwent another VA examination in March 2013.  The examiner confirmed a diagnosis of mood disorder NOS and related that the Veteran's GAF was 52.  The examiner stated that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner reported that the Veteran was living his own apartment and attending school, and has been dating someone.  The Veteran reported having sporadic employment since he separated from service, and being in outpatient mental health treatment at VA for the past nine months.  He was briefly hospitalized in a psychiatric facility in August 2012 after expressing aggressive ideation toward another veteran at the homeless shelter.  The Veteran reported taking more medication than needed after a fight with his girlfriend, but stated that this was not an attempt to hurt himself, that he was "just angry."  The Veteran complained of anxiety and difficulty controlling his anger.  The examiner noted that the Veteran had a history of alcohol and crystal meth abuse, but has been drug-free since April 2012.

The examiner reported that the Veteran experienced depressed mood, anxiety, suspiciousness, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner opined that from the standpoint of the Veteran's mood disorder alone, he did not appear unemployable.  The examiner stated that the Veteran should be able to secure and maintain employment in either the physical or sedentary sectors. 

The Veteran underwent another VA psychiatric examination in June 2016.  The examiner confirmed a diagnosis of mood disorder NOS.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran reported difficulty with sleep, irritability, anxiety, and poor impulse control (he stated "I will walk in front of traffic" not with suicidal intent but "because I want to see how quick I can get to the other side of the road").  He reported at
times depressed mood, other times anxiety and "shaking," and poor energy.
The Veteran denied suicidal and homicidal ideation.

The examiner noted that the Veteran appeared to have some personality traits which contributed to his mood condition, such as being uncomfortable following the rules or having any routine in his life.  The examiner stated that this dynamic appeared to negatively impact the Veteran's interpersonal dynamics, work life, and ability to maintain compliance with housing through HUD VASH (he lost his housing due to non-compliance with the program's rules).  The examiner noted that the Veteran continued to use alcohol.  The Veteran had limited contact with his ex-girlfriend and their child, related that he had friends and maintained contact with his family.  The Veteran related that he lived in motels in North Carolina and Florida.  The Veteran related that he dropped out of school and was no longer pursuing a degree, and that he tried to work providing daycare past-time and worked at a gas station until he was terminated.  He also reported working construction and currently being employed through a temp agency doing remodeling in Florida.  The Veteran reported that he did not take his prescribed medications.

The examiner reported that the Veteran experienced depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or work like setting, and impaired impulse control.  The examiner noted that the Veteran appeared prompt and engaged in the examination, his mood appeared depressed, his affect constricted, and irritable.  He denied suicidal or homicidal ideation, and there was no evidence of psychosis.  The examiner opined that based solely on the Veteran's service-connected mood disorder, he would be able to manage the duties associated with physical and sedentary employment with accommodation.  Due to his irritability, he may need to take breaks to manage appropriately, due to poor attention and concentration, instructions should be provided in a number of ways, and due to anxiety he may benefit from working in an environment that remains routine. 

An October 2016 private vocational assessment opined that the Veteran was unable to work due to the seriousness of his psychiatric disability symptoms (as well as his physical limitations due to the left knee and left wrist disabilities).  The examiner related that the Veteran exhibited poor memory with mild memory loss, including forgetting names and directions, which would be a hindrance to effectively performing required job tasks.  It was also noted that the Veteran had a depressed mood with anxiety and suspiciousness, needing a more routine environment.  He also has bouts of extreme anger and resulting violent thoughts about himself and others, and that several suicide attempts were reported in the record.  The Veteran noted that he was terminated from his position as a cashier for his anger towards others.  It was noted that the Veteran's treatment notes also report difficulty with supervisors and authority. 

The Veteran's VA medical treatment records (contained in the Virtual VA system) show that his mood was labile, flat, and angry, and he reported that his medicine was not working and his mind was racing.  The Veteran was noted to have poor hygiene, poor eye contact, poor judgment and insight, to be dysphoric and irritable, having a flat affect, normal speech, tangential and racing thoughts, and no suicidal or homicidal thoughts or ideation.  The Veteran's GAF was 58.  See June-July 2012 VA treatment records.  Later records showed that a visit at the Veteran's apartment showed that he was well-groomed, cooperative and friendly, had a calm mood, good eye contact, normal thought content, no delusions or hallucinations, had good judgment and insight, and did not have suicidal/homicidal ideation.  See August 2013 treatment notes.  Further notes indicated that the Veteran had a history of poor anger control, and ongoing anger issues, that he had a history of visual and auditory hallucinations, had issues dealing with authority figures and following rules, that people got on his nerves and treated him with disrespect and unfairly, which made him angry.  The Veteran although never had actual violent behavior towards people, he reported that he has on several occasions punched doors and walls, and has made threats toward others in the past.  See March 2016 VA treatment notes.            

Based on the record, the Board finds that an evaluation of 100 percent is warranted at this time.  As discussed above, the Veteran has several symptoms that more closely approximate a 100 percent evaluation including, in particular, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and persistent hallucinations.  In addition, the Veteran experiences impulse control (anger and unprovoked irritability, ongoing issues with rules and authority which lead to him losing housing), near-continuous panic or depression, and suicidal ideation.  When seen with other symptoms, including ongoing anxiety, difficulty in adapting to stressful circumstances, chronic sleep disturbances, hypervigilance, exaggerated startle response, suspiciousness, flashbacks, nightmares, and panic attacks more than once a week, combined with a GAF of 50 at worst (representing serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational or school functioning), lead to an overall disability picture that warrants a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The private and VA examination reports simply confirm the Veteran's statements regarding the nature and extent of this problem.

This is the highest schedular evaluation available under this Diagnostic Code.

The Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of TDIU is remanded below.


ORDER

Entitlement to a 100 percent (total) rating for a psychiatric disability is granted.


REMAND

The Board regrets the additional delay, but finds it necessary for the proper adjudication of the claim before it.

The Veteran asserts that his left knee and left ankle disabilities are more severe than the current ratings reflect.

The Veteran was afforded VA examinations for his disabilities in May 2012 (with an addendum in May 2012) and March 2013.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, a remand is required so that the Veteran may be afforded new VA examinations that contain adequate information pursuant to Correia.

As for the TDIU claim, the Board finds that the issue of TDIU is inextricably intertwined with the increased rating claims on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claims has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for an appropriate VA examination(s) to evaluate the current severity of his service-connected left knee and left ankle disabilities.  Provide the claims file and access to the electronic file to the examiner.  Request that the examiner review the files, including all the previous left knee and left ankle VA examination reports, and note the review in an examination report.

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination(s) must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing.  If the left knee and left ankle cannot be tested on "weight-bearing," then the examiner must specifically indicate why that testing cannot be done.

b) The examiner must also express an opinion whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

c) The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's left knee and left wrist disabilities affect him in his everyday life, particularly the impact that they have on the Veteran's ability to secure and follow a substantially gainful occupation.

2. After completing the above, readjudicate the claims.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case. An appropriate period of time should be allowed for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


